DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 1, 2020 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5 – 11 and 16 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2017/0090634 A1, prior art of record) in view of Liu et al. (US 2017/0308199 A1, prior art of record) and Yasukawa (US 2017/0250367 A1).
Regarding claim 1, Yang discloses an organic light-emitting display device (e.g. figure 5) comprising: 
a substrate (e.g. substrate 110);
a plurality of pixel electrodes on the substrate (e.g. plurality of pixel electrodes 130, ¶ [0072]);
a pixel defining film on the pixel electrodes (e.g. pixel defining film 160) and having first openings at least partially exposing the pixel electrodes (e.g. first openings in pixel defining film are the openings in which layer 140 is formed, and expose the top surfaces of the pixel electrodes 130);
an organic light-emitting layer on the exposed portion of the pixel electrodes (organic light-emitting layer 140, ¶ [0073]); 
a common electrode on the organic light-emitting layer and the pixel defining film (common electrode 150, ¶ [0073]), the common electrode comprising a plurality of body portions over the pixel electrodes (e.g. body portions are portions of common electrode 150 over pixel electrodes 130) and integral connecting portions extending between adjacent ones of the body portions over the pixel defining film (e.g. integral connecting portions are portions of common electrode 150 over pixel defining film 160);
an encapsulation layer on the common electrode (encapsulation layer 170, ¶ [0076]); 
a black matrix on the encapsulation layer (black matrix “BM”, ¶ [0079]) and having second openings overlapping the first openings (e.g. as seen in figure 5, the second openings between the black matrix elements “BM” overlap with the first openings of the pixel defining film 160 exposing top surfaces of pixel electrodes 130); and
a plurality of first sensing lines on the black matrix (e.g. first sensing lines TL1/TL2, ¶ [0058]) and surrounding the pixel electrode in a plan view to define a pixel region (e.g. as anticipated or obvious with respect to figures 2, 5 and 6, and ¶ [0064] and [0089]),
wherein the adjacent ones of the body portions are adjacent to each other in a first direction (e.g. as seen in figure 5, adjacent body portions of 
Yang is silent with respect to disclosing at least portions of the first sensing lines defining the pixel region do not overlap the common electrode in the pixel region.
Liu discloses an analogous organic light-emitting display device (e.g. figures 2a, 4 and 5), wherein at least portions of the first sensing lines defining the pixel region do not overlap the common electrode in the pixel region (e.g. as seen in figures 4 and 5, and disclosed in ¶ [0045], at least potions of first sensing lines 300 do not overlap the common electrode 230).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yang such that at least portions of the first sensing lines defining the pixel region do not overlap the common electrode in the pixel region since Yang discloses at least portions of the first sensing lines defining the pixel region are above the common electrode on the periphery of the pixel region, and Liu discloses an analogous device comprising first sensing lines above the common electrode on the periphery of the pixel regions such that at least portions of the first sensing lines defining the pixel region do not overlap the common electrode in the pixel region. One would have been motivated to have portions of the first sensing lines not overlapping the common electrode in the pixel region in order to reduce parasitic capacitance between the first sensing lines and the common electrode (e.g. as discussed by Liu, ¶ [0045]).
Yang is silent with respect to disclosing a width of the connecting portions in a second direction perpendicular to the first direction is smaller than a width of the body portions in the second direction.
Yasukawa discloses an analogous display device (e.g. figure 7), wherein the adjacent ones of the body portions of the common electrode are adjacent to each other in a first direction (e.g. as seen in figure 7, adjacent body portions of common electrode 136 over the pixel electrodes 133 are adjacent to each other in the first (horizontal) direction of the figure, ¶ [0025]), and wherein a width of the connecting portions of the common electrode in a second direction perpendicular to the first direction is smaller than a width of the body portions in the second direction (e.g. as seen in figure 7, the vertical width of the connecting portions of common electrode 136 over the insulating banks 134 is smaller than vertical width of the body portions of the common electrode 136 over the pixel electrodes 133. The vertical (second) direction is perpendicular to the horizontal (first) direction in figure 7).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yang such that a width of the connecting portions in a second direction perpendicular to the first direction is smaller than a width of the body portions in the second direction since Yang discloses forming the common electrode over the pixel electrodes and pixel defining film such that the adjacent ones of the body portions are adjacent to each other in a first direction, and Yasukawa discloses an analogous device comprising a common electrode formed over pixel electrodes and pixel 

Regarding claim 5, Yang in view of Liu and Yasukawa disclose the organic light-emitting display device of claim 1, wherein, in the pixel region, the first sensing lines and the common electrode overlap each other at a plurality of regions (e.g. as anticipated or rendered obvious with respect to figure 5 and ¶ [0045] of Liu, whereby the first sensing lines 300 overlap portions of the common electrode 230 at regions defined by the gaps containing the common electrode connection wires (the separate cathodes 230 and the wires connecting the cathodes 230 are together interpreted as the claimed “common electrode”, as seen in figure 5 of Liu)).

Regarding claim 6, Yang in view of Liu and Yasukawa disclose the organic light-emitting display device of claim 1, wherein the black matrix is directly on the encapsulation layer (as seen in figure 5 of Yang, black matrix “BM” is directly on the encapsulation layer 170).

Regarding claim 7, Yang in view of Liu and Yasukawa disclose the organic light-emitting display device of claim 1, wherein the black matrix completely overlaps the first sensing lines (e.g. as seen in figure 5 of Yang, black matrix “BM” completely overlaps the sensing liens TL1/TL2 in the vertical direction).

Regarding claim 8, Yang in view of Liu and Yasukawa disclose the organic light-emitting display device of claim 1, wherein the encapsulation layer comprises at least one of an organic layer and at least one of an inorganic layer (e.g. as disclosed in ¶ [0076] of Yang).

Regarding claim 9, Yang in view of Liu and Yasukawa disclose the organic light-emitting display device of claim 1, wherein the first sensing lines are arranged in a mesh shape (e.g. as seen in figure 2A of Yang, and in figures 4 and 5 of Liu).

Regarding claim 10, Yang in view of Liu and Yasukawa disclose the organic light-emitting display device of claim 1, wherein an angle between a first imaginary line connecting one side of the organic light-emitting layer to one side of the second openings in the black matrix and a second imaginary line extending vertically from the substrate is 45° (e.g. as clarified in annotated figure 5 of Yang below, there is a first imaginary line that can be chosen connecting one side of the organic light-emitting layer 140 to one side of the second openings in the black matrix “BM”, and a second imaginary line extending vertically from the substrate, such that the angle between them is 45°).


    PNG
    media_image1.png
    497
    658
    media_image1.png
    Greyscale


Regarding claim 11, Yang discloses an organic light-emitting display device (e.g. figure 5) comprising:
a display panel for displaying an image (e.g. display panel as seen in figure 5), the display panel comprising: 
a substrate (e.g. substrate 110);
a plurality of pixel electrodes on the substrate (e.g. pixel electrodes 130, ¶ [0072]);
a pixel defining film (pixel defining film 160) having first openings at least partially exposing the pixel electrodes (e.g. first openings in pixel defining film 160 are the opening in which layer 140 is formed, and expose the top surfaces of the pixel electrodes 130);
a common electrode on the pixel defining film (common electrode 150, ¶ [0073]), the common electrode comprising a plurality of body portions over the pixel electrodes (e.g. body portions are portions of common electrode 150 over pixel electrodes 130) and integral connecting portions extending between adjacent ones of the body portions over the pixel defining film (e.g. integral connecting portions are portions of common electrode 150 over pixel defining film 160); 
an encapsulation layer on the common electrode (encapsulation layer 170, ¶ [0076]); and 
a black matrix on the encapsulation layer (black matrix “BM”, ¶ [0079])  and having second openings overlapping the first openings (e.g. as seen in figure 5, the second openings between the black matrix elements “BM” overlap with the first openings of the pixel defining film 160 exposing top surfaces of pixel electrodes 130); and
an input sensing layer on the display panel (e.g. figures 2A and 5, input sensing layer TE (TE1, TE2), ¶ [0058]), the input sensing layer comprising a plurality of first sensing lines (e.g. first sensing lines TL1/TL2, ¶ [0058]) surrounding the pixel electrodes in a plan view (e.g. as anticipated or obvious with respect to figures 2, 5 and 6, and ¶ [0064] and [0089]), the first sensing lines having first regions that overlap the common electrode (e.g. as seen in figure 5, first sensing liens TL1, TL2 have regions that overlap the common electrode 150 in the vertical direction),
wherein the adjacent ones of the body portions are adjacent to each other in a first direction (e.g. as seen in figure 5, adjacent body portions of common electrode 150 over the pixel electrodes 130 are adjacent to each other in the first (horizontal) direction of the figure).
Yang is silent with respect to disclosing the first sensing lines have second regions that do not overlap the common electrode.
Liu discloses an analogous organic light-emitting display device (e.g. figures 2a, 4 and 5), comprising analogous first sensing lines having first regions that overlap the common electrode (e.g. as anticipated or rendered obvious with respect to figure 5 and ¶ [0045] of Liu, whereby the first sensing lines 300 overlap portions of the common electrode 230 at regions defined by the gaps containing the common electrode connection wires (the separate cathodes 230 and the wires connecting the cathodes 230 are together interpreted as the claimed “common electrode”, as seen in figure 5 of Liu)) and second regions that do not overlap the common electrode (e.g. as seen in figures 4 and 5, 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yang such that the first sensing lines have second regions that do not overlap the common electrode since Yang discloses the first sensing lines are above and overlap the common electrode on the periphery of the pixel region, and Liu discloses an analogous device comprising first sensing lines above the common electrode on the periphery of the pixel region such that the first sensing lines have first regions that overlap the common electrode and second regions that do not overlap the common electrode. One would have been motivated to have the first sensing lines with second regions that do not overlap the common electrode in order to reduce parasitic capacitance between the first sensing lines and the common electrode (e.g. as discussed by Liu, ¶ [0045]).
Yang is silent with respect to disclosing a width of the connecting portions in a second direction perpendicular to the first direction is smaller than a width of the body portions in the second direction.
Yasukawa discloses an analogous display device (e.g. figure 7), wherein the adjacent ones of the body portions of the common electrode are adjacent to each other in a first direction (e.g. as seen in figure 7, adjacent body portions of common electrode 136 over the pixel electrodes 133 are adjacent to each other in the first (horizontal) direction of the figure, ¶ [0025]), and wherein a width of the connecting portions of the common electrode in a second direction perpendicular to the first direction is smaller than a width of the body portions in the second direction (e.g. as seen in figure 7, the vertical width of the connecting portions of common electrode 136 over the insulating banks 134 is smaller than vertical width of the body portions of the common electrode 136 over the pixel electrodes 133. The vertical (second) direction is perpendicular to the horizontal (first) direction in figure 7).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yang such that a width of the connecting portions in a second direction perpendicular to the first direction is smaller than a width of the body portions in the second direction since Yang discloses forming the common electrode over the pixel electrodes and pixel defining film such that the adjacent ones of the body portions are adjacent to each other in a first direction, and Yasukawa discloses an analogous device comprising a common electrode formed over pixel electrodes and pixel defining film such that the adjacent ones of the body portions are adjacent to each other in a first direction, such that a width of the connecting portions of the common electrode in a second direction perpendicular to the first direction is smaller than a width of the body portions of the common electrode in the second direction. One would have been motivated to have a width of the connecting portions in a second direction perpendicular to the first direction smaller than a width of the body portions in the second direction in order to form a planar upper surface of the common electrode, thereby improving light extraction in a vertical direction.

Regarding claim 16, Yang in view of Liu and Yasukawa disclose the organic light-emitting display device of claim 11, wherein the input sensing layer is directly on the display panel (Yang: e.g. as seen in figure 5, the input sensing layer comprising elements “TL1”, “TL2” and 180, is directly on elements “BM” and “CF” of the display panel; Liu: figure 2a, input sensing layer 300 is directly on element 500 of display panel  100/210/220/230/500).

Regarding claim 17, Yang in view of Liu and Yasukawa disclose the organic light-emitting display device of claim 11, wherein the first sensing lines are arranged in a mesh shape (e.g. as seen in figure 2A of Yang, and in figures 4 and 5 of Liu).

Regarding claim 18, Yang in view of Liu and Yasukawa disclose the organic light-emitting display device of claim 11, wherein the black matrix completely overlaps the first sensing lines (e.g. as seen in figure 5 of Yang, black matrix “BM” completely overlaps the sensing liens TL1/TL2 in the vertical direction).

Regarding claim 19, Yang in view of Liu and Yasukawa disclose the organic light-emitting display device of claim 11, wherein the encapsulation layer comprises at least one of an organic layer and at least one of an inorganic layer (e.g. as disclosed in ¶ [0076] of Yang).

Regarding claim 20, Yang in view of Liu and Yasukawa disclose the organic light-emitting display device of claim 11, wherein the display panel further comprises an organic light-emitting layer on the exposed portion of the first openings (Yang: organic light-emitting layer 140, ¶ [0073]), and
wherein an angle between a first imaginary line connecting one side of the organic light-emitting layer and one side of the second openings in the black matrix and a second imaginary line extending vertically from the substrate is 45°(e.g. as clarified in annotated figure 5 of Yang above, with respect to claim 10, there is a first imaginary line that can be chosen connecting one side of the organic light-emitting layer 140 to one side of the second openings in the black matrix “BM”, and a second imaginary line extending vertically from the substrate, such that the angle between them is 45°).

Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Liu and Yasukawa, as applied to claims 1 and 11 above, and further in view of Shinsuke (US 2017/0254935 A1, prior art of record).
Regarding claims 2 and 12, Yang in view of Liu and Yasukawa disclose the organic light-emitting display device of claims 1 and 11, as cited above, respectively, but are silent with respect to disclosing a width of the second openings in the black matrix is in a range of 3.0 m to 4.4 m.
Shinsuke discloses an analogous light-emitting display device (e.g. figure 3), wherein a width of the second opening in the black matrix (e.g. opening is near a range of 3.0 m to 4.4 m (as disclosed in ¶ [0044]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yang in view of Liu and Yasukawa such that a width of the second openings in the black matrix is in a range of 3.0 m to 4.4 m since Shinsuke discloses that a width of the second opening in the black matrix is close to a range of 3.0 m to 4.4 m, and it has been held that when the prior art discloses the general conditions of the claimed invention, discovering the optimum or workable ranges involves only ordinary skill in the art. Further, Shinsuke recognizes that the width of the second opening in the black matrix is a result effective variable (e.g. as discussed in ¶ [0044]). See MPEP 2144.05. One would have been motivated to have a width of the second openings in the black matrix in a range of 3.0 m to 4.4 m as a result of reducing pixel size and maintaining opening ratio with respect to the underlying light emitting element (e.g. as discussed by Shinsuke, ¶ [0044]).

Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Liu and Yasukawa, as applied to claims 1 and 11 above, and further in view of Kim et al. (US 2016/0300889 A1, prior art of record).
Regarding claim 3, Yang in view of Liu and Yasukawa disclose the organic light-emitting display device of claim 1, as cited above, but are silent with respect to disclosing a height of the encapsulation layer is in a range of 3.4 m to 6.2 m.
Kim discloses an analogous device (e.g. figure 4B) comprising an encapsulation layer (encapsulation layer TFE) having a height in a range of 3.4 m to 6.2 m (e.g. ¶ [0079] discloses the height of the encapsulation layer overlaps the range of 3.4 m to 6.2 m (i.e. disclosed to be 1 m to about 10 m)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yang in view of Liu and Yasukawa such that a height of the encapsulation layer is in a range of 3.4 m to 6.2 m since Kim discloses an analogous encapsulation layer has a height that overlaps the claimed range, and it has been held that when the prior art discloses the general conditions of the claimed invention, discovering the optimum or workable ranges involves only ordinary skill in the art. See MPEP 2144.05. One would have been motivated to have a height of the encapsulation layer in a range of 3.4 m to 6.2 m in order to optimize device size and layer protection capabilities.

Regarding claim 13, Yang in view of Liu and Yasukawa disclose the organic light-emitting display device of claim 11, as cited above, but are silent with respect to disclosing a distance from a top surface of the pixel defining film to a top surface of the encapsulation layer is in a range of 3.4 m to 6.2 m.
Kim discloses an analogous device (e.g. figure 4B), wherein a distance from a top surface of the pixel defining film (pixel defining film PDL) to a top surface of the encapsulation layer (e.g. encapsulation layer TFE) is in a range of 3.4 m to 6.2 m (e.g. ¶ [0079] discloses the height of the encapsulation layer overlaps the range of 3.4 m to 6.2 m (i.e. disclosed to be 1 m to about 10 m)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yang in view of Liu and Yasukawa such that a distance from a top surface of the pixel defining film to a top surface of the encapsulation layer is in a range of 3.4 m to 6.2 m since Yang discloses the encapsulation layer over the pixel defining layer, and Kim discloses an analogous encapsulation layer over a pixel defining layer, wherein the encapsulation layer has a height that overlaps the claimed range, and it has been held that when the prior art discloses the general conditions of the claimed invention, discovering the optimum or workable ranges involves only ordinary skill in the art. See MPEP 2144.05. One would have been motivated to have a distance from a top surface of the pixel defining film to a top surface of the encapsulation layer in a range of 3.4 m to 6.2 m in order to optimize device size and layer protection capabilities.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T HUBER whose telephone number is (571)270-3899.  The examiner can normally be reached on M-F: 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT T HUBER/Primary Examiner, Art Unit 2892    
March 1, 2021